Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner withdraws objection to drawings, due to applicant cancelling the bushing from Claim 5.
	Examiner withdraws 35 U.S.C. 112(b) rejection of Claim 4, due to applicant amending the claim to positively recite, “a coupler carried by said reversible wrench assembly” rather than “said coupler”.
	Examiner notes that Claim 1 has been amended to include all of the elements of cancelled Claim 3.
	Examiner notes that Claim 4 has been amended to include all of the limitations of the previously presented Claim 1.

Allowable Subject Matter
Claims 1, 2, and 4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest art of record Slivon (US 8,826,504) teaches a disc brake piston retractor tool with a reversible wrench assembly, coupler, first and second pressure plates, and a void space in the second pressure plate.  However, Slivon does not teach, suggest, or make obvious, alone or in combination, that the coupler interconnects the first and second pressure plates through said void space.

Dependent Claim 2 of the instant application is allowable as being dependent from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Response to Remarks
Applicant’s remarks filed 9/28/2021 with respect to the rejection of Claim 5 under 35 U.S.C. 112(b) for omitting essential structure have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of lack of antecedent basis and non-statutory double-patenting.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claim 5, as amended, recites the limitation "such that the stud cannot rotate about, nor move along, the axis in relation to the second pressure plate".  Due to the amendments of Claim 5 in which reference to “an axis perpendicular to the first pressure plate” was removed, there is insufficient antecedent basis for this limitation in the amended claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 5 is rejected on the grounds of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,711,856. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of US Patent 10,711,856 teaches:
a first pressure plate having an outer surface, and an inner surface (“first pressure plate”, having an inner surface at element 22 of Fig. 2 and outer surface 20 [2:17-18]);
a second pressure plate having an outer surface, and an inner surface (“second pressure plate”, having an inner surface at element 30 of Fig. 2 and outer surface 28 [2:26-27]);
a coupler (“a coupler threadedly carried through said ratcheting mechanism”; while the coupler of the Patent is not the coupler of the instant application, internally threaded cylindrical hollow body 58 receives the threads of the Patented coupler [2:30-32], and it is body 58 which the coupler of the instant application corresponds to) joining the first pressure plate with the second pressure plate (“said coupler mating at least one of said first pressure plate and said second pressure plate”; body 58 joins first and second pressure plates via Patented coupler), the coupler comprising:
an internally threaded bore (internally threaded hollow body 58 [2:30-32] which receives the “coupler threadedly carried through said ratcheting mechanism”);
a stud affixed to the second pressure plate (“a coupler”, element 16, is affixed to the second pressure plate by snap ring 124, see Fig. 2 [2:35-36]) along the axis such that the stud cannot rotate about, nor move along, the axis in relation to the second pressure plate (as coupler 26 is retained within first hole 54 of the second plate by snap ring 124 [2:35-36] it would also be retained along an axis perpendicular to the pressure plates and would not rotate about, nor move along this axis), the stud defining an external thread (“coupler threadedly carried through said ratcheting mechanism”; internally threaded hollow body 58 receives threads of element 16 [2:30-32], usually identified as the coupler), wherein the stud is threadedly inserted into said internally threaded bore (“coupler threadedly carried through said ratcheting mechanism”; hollow body 58 matingly receives the threads of element 16 [2:30:32]);
a ratcheting wrench assembly (“a ratcheting wrench mechanism”) connected to said internally threaded bore (“a coupler threadedly carried through said ratcheting mechanism”; ratcheting wheel 56 has a central hole formed by a circular inner wall 58 [2:64-65], which receives coupler/stud 16) for providing selective reversible rotation of said internally threaded bore (ratcheting wheel 56 is designed to rotate [3:1-3]) relative to the first pressure plate and the second pressure plate (wrench assembly 18 is rotatable about an axis which is perpendicular to the pressure plates [3:22-23]);
whereby selective rotation of the ratcheting wrench assembly causes threading and unthreading of the stud in the bore (rotation of the coupler will move the pressure plates [2:43-46] with ratchet wrench 18, including ratcheting wheel 56 with internally threaded cylindrical hollow body 58 [2:64-65], simplifying this rotation of the coupler [2:52-53]) and movement of the second pressure plate along the axis in relation to the first pressure plate (“a coupler threadedly carried through said ratcheting mechanism… axially carrying at least one of said first pressure plate and said second pressure plate toward and away from the other”).


For the clarity of the record as the coupler of the instant application does not directly correspond to the coupler of the Patented invention:
Instant Application 16/872,827
US Patent 10,711,856
First Pressure Plate 12
First Pressure Plate 12
Second Pressure Plate 14
Second Pressure Plate 14
Coupler 36
Body 58
Internally Threaded Bore (cylindrical bore 70 with internal coupling threads 36)
Internally Threaded Hollow Body 58
Stud 16
Coupler 16
Ratcheting Wrench Assembly 18
Reversible Ratchet Wrench Assembly 18



    PNG
    media_image1.png
    488
    490
    media_image1.png
    Greyscale

Figure 2 of the Instant Application


    PNG
    media_image2.png
    413
    486
    media_image2.png
    Greyscale

Figure 2 of US Patent 10,711,856
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEANNA R LINCOLN whose telephone number is (571)272-5771. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Jennings can be reached on 571-270-1536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.R.L./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723